—In an action pursuant to RPAPL article 15 to determine claims to real property, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Gowan, J.), entered July 9, 1999, which granted the motion of the defendant John Chamberlain for summary judgment dismissing the complaint, and for partial summary judgment on his counterclaim to impose a sanction for frivolous conduct pursuant to 22 NYCRR 130-1.1.
Ordered that the order is affirmed, with costs.
The Supreme Court properly determined that this action is barred by the doctrine of res judicata. The instant action seeks the same relief sought in a prior action which was dismissed on the merits after a trial and culminated in a judgment dismissing the complaint on the merits (see, Parker v Blauvelt Volunteer Fire Co., 93 NY2d 343; Sterrer v Calestine, 57 NY2d 1030; Hyman v Hillelson, 55 NY2d 624; O’Brien v City of Syracuse, 54 NY2d 353, 357).
In addition, in light of the plaintiff’s penchant for repeatedly litigating the same issue, and her attempt to falsely claim that a different property was at issue in this action than was at issue in the prior action between the same parties, the Supreme Court properly determined that a sanction should be imposed (see, 22 NYCRR 130-1.1 [c]; Murray v National Broadcasting Co., 217 AD2d 651, 653; Frink v Gellert & Cutler, 209 AD2d 664). S. Miller, J. P., Altman, H. Miller and Schmidt, JJ., concur.